Title: To Alexander Hamilton from Major Sebastian Bauman, 22 April 1781
From: Bauman, Sebastian
To: Hamilton, Alexander



West Point 22 April 1781
Dear Sir,

In order to lay aside all suspicion, and to Regain your former friendship, I have accordin[g]ly sent you here those papers I promised you in a late conversation we had, for your perusal. The one is a Representation I made to Major Genl. Heath, and the other is meerly nothing but a Scope of mine, or So many Pillaries upon which I design to build an Edifice for the American Artillery. I would have send you my introduction upon the Subject, But have lost some Sheets which I cannot Replenish untill I can procure Some Writing Paper.
I Should have Retained from your Sight the Representation I made of the ordnance and its stores in this department, and waited in Silent for an amendment. But as the weather Seems Appr[o]aching favourable, and hands are Employd on works for convenience, and those which may prove Instantaneously destructive to this post, are still over looked! Because, it does not appear So obvious to the Sight of Spectators, is indeed what I cannot help explication to you, as a vanity Predominant to West Point. Should an accident of the Kind happen us, you, and the world from what you See before you, I presume will pronounce me Excuseable; and you Know the regard and Sense I have for his Excellency, whose Reputation cannot but be interested, Should such a plan of so much labour like this be taken, or carelessly be destroyed, which, however I cannot possibly Say may be the case in either. But I think it incumbent on us to guard against the one, and provide for the other, and not wait untill we are taught the consequences. Generl. Heath did me the honor to Say, that all and every part I have stated was true and just. But here the matter lies undeterminated and unrectified; therefore make what use you please of it, that is, for the good of the Service. For which you See me so zealous from the pains I take, in order to promote the real good thereof.
Return me the papers upon your honor and farther believe me, to be most Sincerely
Dear Sir   Your most Ob. and very humble Servt.
S. Bauman   Maj Atilly


P.S.   Since I Wrote this, I have been informed by the Engineer, who says by information from Colonel Pickering, that little or nothing would be done here this Summer. Should that be the case, I shall declare my opinion freely.
To Colo. Hamilton.
